This is an appeal from the judgment of the district court of Kay county, in favor of the defendants in error, rendered on the 17th day of March, 1928. The motion for new trial was overruled on the 2nd day of April, 1928. The appeal is by petition in error with case-made attached. The case-made so filed shows the same was served upon the defendant in error J. E. Curran personally; no service thereof was made upon either of the defendants in error M. A. Treadway or Ollie Treadway or their attorneys of record.
The judgment from which this appeal is taken is a joint judgment in favor of all of the defendants in error, each of whose interest will be prejudicially affected by a modification or reversal of the judgment; therefore each is a necessary party to this appeal.
Where a reversal is sought upon case-made, such case-made, or a copy thereof, must be served upon each adverse party or his attorney. Failure to serve case-made upon one of such parties who might be prejudicially affected by a modification or reversal of the judgment renders such case-made a nullity, and nothing is presented thereby to this court for review. Grounds v. Dingman, 60 Okla. 247, 160 P. 883; Best Producing Co. v. Fagan et al., 90 Okla. 270, 217 P. 368; Cooper et al. v. Shidler, 98 Okla. 89, 224 P. 183; Houghton v. Sealey,129 Okla. 168, 264 P. 140.
The case-made filed in this cause not having been served upon the defendants in error M. A. Treadway and Ollie Treadway or their attorneys of record, the same is a nullity and brings nothing before this court for review, and upon motion of the defendants in error this appeal is dismissed. *Page 139